231 Md. 610 (1963)
188 A.2d 565
GEE
v.
DIRECTOR OF PATUXENT INSTITUTION
[App. No. 56, September Term, 1962.]
Court of Appeals of Maryland.
Decided March 8, 1963.
Before BRUNE, C.J., and HENDERSON, HORNEY, MARBURY and SYBERT, JJ.
PER CURIAM:
This is an application for leave to appeal from an order of the Circuit Court for Baltimore County, dated November 21, 1962, finding the applicant to be a defective delinquent, after a hearing before Judge Barrett, sitting without a jury, and recommitting him to the Patuxent Institution as a defective delinquent.
In September 1956, the applicant was convicted of burglary and sentenced to the Maryland State Reformatory for Males *611 for a term of not exceeding three years. After being redetermined to be a defective delinquent, the applicant now contends that since he was convicted only once, he was not a proper subject for a defective delinquency proceeding.
Code (1962 Cum. Supp.), Article 31B, § 6, provides in part:
"A request may be made that a person be examined for possible defective delinquency if he has been convicted and sentenced in a court of this State for a crime or offense committed on or after June 1, 1954, coming under one or more of the following categories: (1) A felony; (2) a misdemeanor punishable by imprisonment in the penitentiary; * * *."
It matters not whether the applicant was convicted of common law burglary, a felony, or statutory burglary, a misdemeanor punishable by imprisonment in the penitentiary, since either crime would be within the provisions of the section quoted above, and subject the applicant to a proceeding for defective delinquency.
Application denied.